UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: May 31 Date of reporting period:May 31, 2014 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Bernzott U.S. Small Cap Value Fund (Ticker Symbol: BSCVX) ANNUAL REPORT May 31, 2014 Bernzott U.S. Small Cap Value Fund a series of the Investment Managers Series Trust Table of Contents Letter to Shareholders 1 Fund Performance 3 Schedule of Investments 4 Statement of Assets and Liabilities 7 Statement of Operations 8 Statements of Changes in Net Assets 9 Financial Highlights 10 Notes to Financial Statements 11 Report of Independent Registered Public Accounting Firm 16 Supplemental Information 17 Expense Example 19 This report and the financial statements contained herein are provided for the general information of the shareholders of the Bernzott U.S. Small Cap Value Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. www.bcafunds.com Dear Fellow Shareholder: We are happy to report on the Bernzott U.S. Small Cap Value Fund (BSCVX) for the year ended May 31, 2014. Since the fund’s inception on September 11, 2012, we have aimed to deliver a reasonable return on your investment without taking unreasonable risk. We seek these returns by investing in quality companies trading at a discount to our assessment of fair value. For the twelve months ended May 31, 2014 the fund returned 11.91%, while the benchmark Russell 2000 Value returned 16.87%. The fund is managed from the “bottom up” with a long-term time horizon. Our investment philosophy focuses on buying high quality companies at the right price, typically a 30-40% discount to our estimated fair value. Our approach emphasizes rigorous research, a disciplined stock selection process, a strong valuation orientation, a concentrated portfolio (25-35 holdings) and a well-defined sell discipline. In periods of great price appreciation like we have seen lately, we will likely trail our benchmark. This is mostly due to our penchant for buying companies that have high returns on capital, a history of recurring cash flow, reasonable leverage and leading market positions. These kinds of companies generally will underperform in markets that favor companies that we believe to be of lesser quality. That has certainly been the case over the prior twelve months. Relative to our benchmark, we remain significantly underweight in several sectors. For instance, the fund has no exposure to financials, telecommunications or utilities. These three sectors are a major component of the index and contributed a great portion to the benchmark’s outperformance. Attributes that we consider very important to high-quality companies – low capital expenditure requirements, little or no government regulation, reasonable leverage – afflict either one or all these sectors that make up a big part of the benchmark. Although these sectors have done well recently, we continue to avoid companies that are overpriced, over-regulated and over-levered. Our weightings in all sectors – including the aforementioned financials, telecommunications, and utilities – are a result of bottom-up analysis of particular companies, not a top-down decision based on the overall economy, interest rates or sector choices. The ultimate percentage in different sectors (including cash) is a by-product of the current number and quality of investment opportunities that meet our investment strategy. Although the fund is relatively young, the tenure of the investment team at Bernzott Capital ranges from seven to twenty years. The breadth of experience of the team, from real estate to private equity to public accounting, along with the years of investment experience, gives us a unique perspective when viewing the investment landscape. Our long-term view is likely one of our most important attributes. Portfolio turnover is low and our time horizon looks out five to seven years. We know that short-termtrends are unpredictable, but good companies purchased at the right price will pay off over the long-run. 1 Going forward, although there has been great appreciation in the value of the portfolio, we still believe there is room for further improvement. We generally don’t make macroeconomic predictions, but we do get a sense of sentiment by speaking with management of the companies we own. We believe the growth rates we assume in our pricing models are reasonable considering what the companies have guided over the next twelve months. We believe there are opportunities for stock pickers who do their homework. And we believe that when the store is jammed full of buyers, you are less likely to buy at a discount. We also recognize that prudent investors refrain from making material moves based on guesses. And when clients ask us when we see the rally ending, we answer honestly by saying we don’t really know. And self-assured market prognosticators would be wise to heed the words of Mark Twain: “It ain’t what you don’t know that gets you in trouble. It’s what you know for sure that just ain’t so.” Finding bargains in this environment is not easy. And double digit returns are not likely year in and year out. However, we believe the companies in our portfolio will continue to be successful, and as a result, your investment will likewise enjoy success. We appreciate your investment in BSCVX. We will continue to work hard to earn your loyalty. Bernzott Capital Advisors IMPORTANT DISCLOSURES: The views in this report were those of the Fund’s advisor as of May 31, 2014 and may not reflect their views on the date this report is first published or any time thereafter. These views are intended to assist shareholders in understanding their investment in BSCVX and do not constitute investment advice. This letter may contain discussions about certain investments both held and not held in the portfolio. All current and future holdings are subject to risk and to change. An investment in the Fund is subject to risks and you could lose money on your investment in the Fund. The principal risks of investing in the Fund include, but are not limited to, investing in value stocks, small-cap companies and real estate investment trusts. The Fund may be focused on a limited number of issuers. More information about these risks may be found in the Fund’s prospectus. 2 Bernzott U.S. Small Cap Value Fund FUND PERFORMANCE at May 31, 2014 (Unaudited) This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the Russell 2000 Value Index.Results include the reinvestment of all dividends and capital gains. The Russell 2000 Value Index measures the performance of the small-cap value segment of the U.S. equity universe. The index does not reflect expenses, fees or sales charge, which would lower performance.The index is unmanaged and it is not possible to invest in an index. Average Annual Total Returns as of May 31, 2014 1 Year Since Inception (9/11/12) Bernzott U.S. Small Cap Value Fund 11.91% 18.44% Russell 2000 Value Index 16.87% 20.67% The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted and may be obtained by calling (877) 998-9880. Gross and net expense ratios for the Fund were 3.27% and 0.95%, respectively, which were stated in the current prospectus as of the date of this report.The Fund’s advisor has contractually agreed to waive its fees and/or pay for operating expenses of the Fund to ensure that total annual fund operating expenses do not exceed 0.95% of the average daily net assets of the Fund.In the absence of such waivers, the Fund’s returns would have been lower.The contractual agreement is in effect until September 30, 2014. Returns reflect the reinvestment of distributions made by the Fund, if any.The graph and the performance table above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Shares redeemed within 30 days of purchase will be charged 2.00% redemption fee. 3 Bernzott U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 Number of Shares Value COMMON STOCKS – 98.7% CONSUMER DISCRETIONARY – 21.0% Cinemark Holdings, Inc. $ Gentex Corp. Hasbro, Inc. International Game Technology Outerwall, Inc.* PetSmart, Inc. CONSUMER STAPLES – 2.0% WD-40 Co. ENERGY – 5.4% Dresser-Rand Group, Inc.* HEALTH CARE – 12.1% Hill-Rom Holdings, Inc. Landauer, Inc. Teleflex, Inc. INDUSTRIALS – 27.5% Clean Harbors, Inc.* Equifax, Inc. FTI Consulting, Inc.* Hillenbrand, Inc. Landstar System, Inc. Mistras Group, Inc.* SP Plus Corp.* MATERIALS – 8.7% Compass Minerals International, Inc. Innophos Holdings, Inc. Owens-Illinois, Inc.* TECHNOLOGY – 22.0% Broadridge Financial Solutions, Inc. MICROS Systems, Inc.* Synopsys, Inc.* Total System Services, Inc. Verint Systems, Inc.* TOTAL COMMON STOCKS (Cost $16,555,017) 4 Bernzott U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 TOTAL INVESTMENTS – 98.7% (Cost $16,555,017) Other Assets in Excess of Liabilities – 1.3% TOTAL NET ASSETS – 100.0% $ * Non-income producing security. See accompanying Notes to Financial Statements. 5 Bernzott U.S. Small Cap Value Fund SUMMARY OF INVESTMENTS As of May 31, 2014 Security Type/Sector Percent of Total Net Assets Common Stocks Industrials 27.5% Technology 22.0% Consumer Discretionary 21.0% Health Care 12.1% Materials 8.7% Energy 5.4% Consumer Staples 2.0% Total Common Stocks 98.7% Total Investments 98.7% Other Assets in Excess of Liabilities 1.3% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 6 Bernzott U.S. Small Cap Value Fund STATEMENT OF ASSETS AND LIABILITIES As of May 31, 2014 Assets: Investments, at value (cost $16,555,017) $ Receivables: Investment securities sold Dividends and interest Due from Advisor Prepaid expenses Total assets Liabilities: Payables: Due to Custodian Auditing fees Fund accounting fees Transfer agent fees and expenses Fund administration fees Chief Compliance Officer fees Custody fees Trustees' fees and expenses Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest issued and outstanding Offering and redemption price per share $ See accompanying Notes to Financial Statements. 7 Bernzott U.S. Small Cap Value Fund STATEMENT OF OPERATIONS For the Year Ended May 31, 2014 Investment Income: Dividends $ Interest Total investment income Expenses: Advisory fees Fund administration fees Transfer agent fees and expenses Fund accounting fees Registration fees Legal fees Auditing fees Custody fees Chief Compliance Officer fees Offering costs Shareholder reporting fees Miscellaneous Trustees' fees and expenses Insurance fees Total expenses Advisory fees waived ) Net expenses Net investment income Realized and Unrealized Gain on Investments: Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 8 Bernzott U.S. Small Cap Value Fund STATEMENTS OF CHANGES IN NET ASSETS For the Year Ended May 31, 2014 For the Period September 11, 2012* through May 31, 2013 Increase (Decrease) in Net Assets from: Operations: Net investment income (loss) $ $ ) Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Distributions to shareholders: From net investment income ) - From net realized gains ) - Total distributions to shareholders ) - Capital Transactions: Proceeds from shares sold Reinvestment of distributions - Cost of shares redeemed1 ) ) Net increase (decrease) in net assets from capital transacations ) Total increase (decrease) in net assets ) Net Assets: Beginning of period - End of period $ $ Accumulated net investment income (loss) $ $ ) Capital Share Transactions: Shares sold Shares reinvested - Shares redeemed ) ) Net increase (decrease) in capital share transactions ) * Commencement of operations 1 Net of redemption fee proceeds of $288 and $383, respectively. See accompanying Notes to Financial Statements. 9 Bernzott U.S. Small Cap Value Fund FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout each period. For the Year Ended May 31, 2014 For the Period September 11, 2012* through May 31, 2013 Net asset value, beginning of period $ $ Income from Investment Operations: Net investment income (loss)1 ) Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income ) - From net realized gain ) - Total distributions ) - Redemption fee proceeds - 2 - 2 Net asset value, end of period $ $ Total return3 % % 4 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % % 5 After fees waived and expenses absorbed % % 5 Ratio of net investment income (loss) to average net assets: Before fees waived and expenses absorbed %) %) 5 After fees waived and expenses absorbed % %) 5 Portfolio turnover rate 49
